Title: Guerrant & Staples’s Bill to Thomas Jefferson for Food, 12 September 1815
From: Guerrant & Staples
To: Jefferson, Thomas


            
              12 Sept. 1815
            
            
              
                Mr Jefferson
              
              
                To Breakfast
                23
              
              
                3 Servants
                4.6
              
              
                Dinner
                3–0
              
              
                3 Servants
                4–6
              
              
                5 Horses 24 30 hours
                2 1.2–6
              
              
                3 Servants Breakfas
                4–6
              
              
                3 Ditto Dinner
                4–6
              
              
                
                3 2=5=9
              
            
          